Cangro v Marangos (2015 NY Slip Op 07771)





Cangro v Marangos


2015 NY Slip Op 07771


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


15959 100278/13

[*1] Jennifer Cangro, Plaintiff-Appellant,
vJohn Z. Marangos, Defendant-Respondent.


Jennifer Cangro, appellant pro se.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 10, 2013, which denied plaintiff's motion to compel the production of discovery and dismissed the action, unanimously affirmed, with costs.
Supreme Court properly dismissed the action which, as with previous similar actions commenced by plaintiff, arises out of her divorce judgment (see 90 AD3d 470 [1st Dept 2011], appeal dismissed 18 NY3d 985 [2012]; 61 AD3d 430 [1st Dept 2009]). Furthermore, plaintiff failed to comply with prior orders requiring her to obtain written approval from the administrative judge before commencing the action (see e.g. Cangro v Cangro, 288 AD2d 417 [2d Dept 2001]).
In any event, in addition to the fact that the complaint amounts to an impermissible collateral attack on the aforementioned divorce judgment, it fails to state a viable claim (see CPLR 321l[a][7]). The fraud allegations are not sufficiently detailed (see CPLR 3016[b]), and the remainder of the complaint consists of bare legal conclusions (see Caniglia v Chicago Tribune-N.Y. News Syndicate, 204 AD2d 233 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK